Order                                                    Michigan Supreme Court
                                                               Lansing, Michigan

  June 16, 2021                                               Bridget M. McCormack,
                                                                          Chief Justice

  163084-5 (81)(82)                                                   Brian K. Zahra
                                                                    David F. Viviano
                                                                Richard H. Bernstein
                                                                Elizabeth T. Clement
                                                                 Megan K. Cavanagh
  HORACE SHEFFIELD, III, and RODRICK                             Elizabeth M. Welch,
  HARBIN,                                                                      Justices
           Plaintiffs-Appellees,
  v                                        SC: 163084
                                           COA: 357298
                                           Wayne CC: 21-006043-AW
  DETROIT CITY CLERK and DETROIT
  ELECTION COMMISSION,
            Defendants,
  and
  DETROIT CHARTER REVISION
  COMMISSION,
           Intervening Defendant-
           Appellant.

  _____________________________________/

  ALLEN A. LEWIS and INGRID D. WHITE,
            Plaintiffs-Appellees,
  v                                        SC: 163085
                                           COA: 357299
                                           Wayne CC: 21-006040-AW
  DETROIT CITY CLERK and DETROIT
  ELECTION COMMISSION,
            Defendants,
  and
  DETROIT CHARTER REVISION
  COMMISSION,
           Intervening Defendant-
           Appellant.

  _____________________________________/
                                                                                                               2


      On order of the Court, the motion for immediate consideration is GRANTED.
The motion for reconsideration of this Court’s June 4, 2021 order is considered, and it is
DENIED, because we are not persuaded that reconsideration of our previous order is
warranted. MCR 7.311(G).




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 16, 2021
       a0615
                                                                             Clerk